Name: Commission Regulation (EC) No 559/98 of 11 March 1998 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities12. 3. 98 L 73/15 COMMISSION REGULATION (EC) No 559/98 of 11 March 1998 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1599/96 (2), and in particular Article 17 (5) thereof, Whereas the rates of the refunds applicable from 1 March 1998 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 485/98 (3); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 485/98 to the informa- tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 485/98 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 206, 16. 8. 1996, p. 43. (3) OJ L 60, 28. 2. 1998, p. 60. EN Official Journal of the European Communities 12. 3. 98L 73/16 ANNEX to the Commission Regulation of 11 March 1998 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Rate of refund in ECU/100 kg Product In case of advance fixing of refunds Other White sugar: Ã¯ £ § pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 7,98 7,98 Ã¯ £ § in all other cases 42,67 42,67 Raw sugar: Ã¯ £ § pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 7,35 7,35 Ã¯ £ § in all other cases 39,26 39,26 Syrups of beet sugar or cane sugar, other than the syrups obtained by dissolving white or raw sugar in the solid state, containing, in the dry state, 85 % or more by weight of sucrose (including invert sugar expressed as sucrose): Ã¯ £ § pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 7,98 (4) Ã  S (1) 100 7,98 (4) Ã  S (1) 100 Ã¯ £ § in all other cases 42,67 (4) Ã  S (1) 100 42,67 (4) Ã  S (1) 100 For syrups obtained by dissolving white or raw sugar in the solid state, whether or not the dissolving is followed by inversion: the rate fixed above for 100 kg of white or raw sugar used for the dissolution Molasses Ã¯ £ § Ã¯ £ § Isoglucose (2) Ã¯ £ § pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 7,98 (3) 7,98 (3) Ã¯ £ § in all other cases 42,67 (3) 42,67 (3) (1) S' represents in 100 kilograms of syrup: Ã¯ £ § the sucrose content (including invert sugar expressed as sucrose) of the syrup in question, where the latter is not less than 98 % pure, Ã¯ £ § the extractable sugar content of the syrup in question, where the latter is not less than 85 %, but less than 98 % pure. (2) Products obtained by isomerization of glucose, which have a content by weight in the dry state of at least 41 % fructose and of which the total content by weight in the dry state of polysaccharides and oligosaccharides, including the di- or trisaccharides content, does not exceed 8,5 %. (3) Amount of refund per 100 kilograms of dry matter. (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Commission Regulation (EEC) No 3513/92 (OJ L 355, 5. 12. 1992, p. 12).